Name: Commission Regulation (EC) No 1429/2002 of 2 August 2002 establishing detailed rules for the application of the tariff quotas for beef and veal as laid down in Council Regulations (EC) No 1151/2002, (EC) No 1362/2002 and (EC) No 1361/2002 for Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade;  animal product
 Date Published: nan

 Avis juridique important|32002R1429Commission Regulation (EC) No 1429/2002 of 2 August 2002 establishing detailed rules for the application of the tariff quotas for beef and veal as laid down in Council Regulations (EC) No 1151/2002, (EC) No 1362/2002 and (EC) No 1361/2002 for Estonia, Latvia and Lithuania Official Journal L 206 , 03/08/2002 P. 0009 - 0013Commission Regulation (EC) No 1429/2002of 2 August 2002establishing detailed rules for the application of the tariff quotas for beef and veal as laid down in Council Regulations (EC) No 1151/2002, (EC) No 1362/2002 and (EC) No 1361/2002 for Estonia, Latvia and LithuaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 32(1) thereof,Whereas:(1) Council Regulations (EC) No 1151/2002, (EC) No 1362/2002 and (EC) No 1361/2002 of 27 June 2002, 22 July 2002 and 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(3), Latvia(4) and Lithuania(5) respectively opened certain annual tariff quotas for beef- and veal-based products. Imports under those quotas are exempt from the customs duties fixed in the Common Customs Tariff (CCT). The detailed rules for applying those quotas on a multiannual basis should be adopted for periods of 12 months starting on 1 July, hereinafter known as "import years".(2) To ensure orderly imports, the quantities should be staggered over different periods.(3) In view of the risk of speculation inherent in these arrangements for beef and veal, precise conditions should be laid down for access by operators. Verification of those conditions requires that applications should be submitted in the Member State in which the importer is listed in the VAT register.(4) To ensure that all eligible operators have the fairest possible access to the arrangements, the number of applications per interested party should be restricted for each group of products for each Baltic country, and a maximum quantity which each import licence application may cover should be fixed.(5) For a licence application per group of products, a minimum quantity should also be fixed so that the import of that quantity can be regarded as real and reliable.(6) Provision should be made for quantities for which licence applications may be requested to be allocated after a period of consideration and, where appropriate, once a uniform percentage reduction has been applied.(7) Bearing in mind the provisions of the agreements intended to guarantee the origin of the products, provision should be made for these arrangements to be managed using import licences. To that end, rules should be laid down on the submission of applications and on the information to be given on applications and licences, where appropriate, by derogating from or supplementing Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(6), as last amended by Regulation (EC) No 954/2002(7), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(8), as last amended by Regulation (EC) No 2492/2001(9).(8) To avoid speculation, import licences should not be transferable.(9) The measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. On a multiannual basis, for periods running from 1 July to 30 June of the following year, hereinafter referred to as "import years", the products referred to in Annex I originating in Estonia, Latvia and Lithuania may be imported exempt from the customs duties fixed in the Common Customs Tariff under the tariff quotas laid down in Regulations (EC) No 1151/2002, (EC) No 1362/2002 and (EC) No 1361/2002 in accordance with the provisions of this Regulation.2. For those quotas, the annual quantity of products is indicated in Annex I for each import year.Article 21. The quantities referred to in Article 1 shall be staggered over the import year in question as follows:- 50 % between 1 July and 31 December,- 50 % between 1 January and 30 June.2. If, during a particular import year, the quantity covered by licence applications submitted for the first period specified in paragraph 1 is less than the quantity available, the remaining quantity shall be added to the quantity available for the following period.Article 31. To benefit from the import quotas referred to in Article 1, applicants must be natural or legal persons who, at the time of submitting their applications, must prove to the satisfaction of the competent authorities of the Member State concerned that they have been active in trade in beef and veal with third countries at least once during the preceding 12 months; applicants must be listed in a national VAT register.2. Import licence applications may be submitted only in the Member State in which the applicant is registered in a VAT register.3. For each country of origin referred to in Annex I:(a) a single application per group of products per interested party may be submitted; if the same interested party submits more than one application for a group all his applications for that group shall be inadmissible;(b) a group of products is understood to be certain products in their entirety as referred to in Annex I originating in a single country.For Estonia two groups are made up in the following way:Group 1: CN codes 0201 and 0202;Group 2: CN code 1602 50 10.For Latvia and Lithuania five groups are made up in the following way:Group 1: CN codes 0201 and 0202;Group 2: CN codes 0206 10 95 and 0206 29 91;Group 3: CN code 0210 20;Group 4: CN codes 0210 99 51 and 0210 99 90;Group 5: CN code 1602 50;(c) for each group of products import licence applications must cover a minimum weight of 15 tonnes of products without exceeding 10 % of the quantity available.4. Licence applications and licences must indicate:(a) in box 8, the name of the country of origin; licences shall carry an obligation to import from that country;(b) in box 16, one of the groups of Combined Nomenclature codes referred to in paragraph 3(b);(c) in box 20, at least one of the following:- Reglamento (CE) n ° 1429/2002- Forordning (EF) nr. 1429/2002- Verordnung (EG) Nr. 1429/2002- KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 1429/2002- Regulation (EC) No 1429/2002- RÃ ¨glement (CE) n ° 1429/2002- Regolamento (CE) n. 1429/2002- Verordening (EG) nr. 1429/2002- Regulamento (CE) n.o 1429/2002- Asetus (EY) N:o 1429/2002- FÃ ¶rordning (EG) nr 1429/2002.Article 41. Licence applications may be submitted only in the first 12 days of each period referred to in Article 2. However, for the period from 1 July to 31 December 2002 applications may be submitted no later than 20 August 2002.2. After verification of the documents submitted, the Member States shall notify the Commission, no later than the fifth working day following the end of the application period, of the list of applicants broken down by quantity applied for per CN code group for each order number.All notifications, including "nil" returns, shall be forwarded by fax using the forms in Annex II.3. The Commission shall decide as quickly as possible what applications can be accepted. If the quantities covered by applications exceed the quantity available the Commission shall reduce the quantities applied for by a fixed percentage.4. Licences shall be issued as soon as possible subject to the Commission's decision regarding acceptance of the applications.Article 51. Notwithstanding this Regulation, Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply.2. By derogation from Article 9(1) of Regulation (EC) No 1291/2000, import licences issued under this Regulation shall not be transferable and may confer eligibility to benefit from the tariff quotas only if they are drawn up in the same names as those indicated on the declarations of release for free circulation accompanying them.3. Notwithstanding Article 3 of Regulation (EC) No 1445/95, import licences drawn up in accordance with this Regulation shall be valid for 180 days from their date of issue. However, no licence shall be valid after 30 June of the import year.4. Licences issued shall be valid throughout the Community.Article 6The duties referred to in Annex I shall be applied on presentation either of an EUR.1 movement certificate issued by the exporter country in accordance with Protocol 3 annexed to the Europe Agreement with Estonia(10), Latvia(11) and Lithuania(12), or of a declaration made out by the exporter in accordance with that Protocol.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 170, 29.6.2002, p. 15.(4) OJ L 198, 27.7.2002, p. 13.(5) OJ L 198, 27.7.2002, p. 1.(6) OJ L 152, 24.6.2000, p. 1.(7) OJ L 147, 5.6.2002, p. 8.(8) OJ L 143, 27.6.1995, p. 35.(9) OJ L 337, 20.12.2001, p. 18.(10) OJ L 68, 9.3.1998, p. 2.(11) OJ L 26, 2.2.1998, p. 3.(12) OJ L 51, 20.2.1998, p. 3.ANNEX IConcessions applying to imports into the Community of the following products originating in the following countries(MFN = most-favoured nation duty)>TABLE>ANNEX II>PIC FILE= "L_2002206EN.001302.TIF">